Case 1:17-cv-00703-RGA Document 48-1 Filed 03/13/19 Page 1 of 2 PageID #: 989




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  Express Mobile, Inc.,                    )
                                           )
                           Plaintiff,      )           C. A. No. 1-17-cv-00703 VAC-SRF
                                           )
          v.                               )
                                           )              JURY TRIAL DEMANDED
  eGrove Systems Corporation,              )
                                           )
                           Defendant.      )


                                  [PROPOSED]
                   ORDER RE MOTION FOR FEES UNDER 35 U.S.C. § 285

         This matter comes before the Court on Defendant eGrove Systems Corporation’s Motion

 for Fees Under 35 U.S.C. § 285. For the reasons set forth in the Motion and the Court being fully

 advised it is

         ORDERED that the Motion is GRANTED and this case is declared exceptional under 35

 U.S.C. § 285. Defendant is awarded attorneys’ fees in an amount to be determined by the Court

 after further briefing.

                                                     BY THE COURT:



                                                     ______________________
                                                                         J.
Case 1:17-cv-00703-RGA Document 48-1 Filed 03/13/19 Page 2 of 2 PageID #: 990
